Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Kim on 7/13/2022.

Claims 1-2, 6-9, 13, 15-17 and 20-24 are amended as follows.

Claim 1. A method, comprising:
obtaining, by a device, user information associated with a user and first account information associated with the user;
determining, by the device and based on the user information, user employment information;
determining, by the device and based on the first account information, user compensation information;
processing, by the device and using a first machine learning model, the user employment information and the user compensation information to determine predicted future user compensation information,
wherein the first machine learning model is trained based on at least a neural network technique that performs pattern recognition with regard to patterns of particular historical information associated with at least one of a particular predicted compensation amount, a particular predicted compensation date, or a particular predicted compensation schedule;
determining, by the device and based on the predicted future user compensation information, a predicted compensation amount and a predicted compensation date;
obtaining, by the device and after determining the predicted future user compensation information, second account information associated with the user;
determining, by the device and based on the second account information, new user compensation information;
determining, by the device, that a difference between a compensation amount associated with the predicted compensation date and the predicted compensation amount is greater than or equal to a threshold,
wherein the compensation amount is determined based on the new user compensation information;
determining, by the device and based on determining that the difference between the compensation amount associated with the predicted compensation date and the predicted compensation amount is greater than or equal to the threshold, that the new user compensation information is not consistent with the predicted future user compensation information; 
identifying, by the device and based on the user information, one or more information sources that are different from a source of the user information, the first account, and the second account information;
obtaining, by the device and based on determining that the new user compensation information is not consistent with the predicted future user compensation information, additional information concerning the user from the one or more information sources,
wherein the additional information associated with the user is obtained based on the device causing at least one of crawling or scraping the additional information from the one or more information sources;
processing, by the device and based on determining that the new user compensation information is not consistent with the predicted future user compensation information, the second account information and the additional information concerning the user by using a second machine learning model to determine a predicted reason for the new user compensation information not being consistent with the predicted future user compensation information; and
performing, an action comprising: 
identifying a communication device associated with a representative of an organization that is associated with at least one of the first account information or the second account information, and establishing a first communication session between the communication device and another device.


Claim 2.  The method of claim 1, wherein the first account information and the second account information are associated with an account of the user,
wherein causing the further comprises:
enrolling the account of the user in an account protection plan.

Claim 6. The method of claim 1, wherein causing the
sending, to the other device
receiving, from the [[user ]]other device and based on sending the instruction, the other additional information concerning the user; and
causing the first machine learning model to be updated based on at least one of the other additional information concerning the user, the user information, the predicted future user compensation information, the first account information, or the second account information.
	
Claim 7. The method of claim 1, wherein the first account information and the second account information are associated with a first account of the user,
wherein causing the further comprises:
obtaining information concerning a bill;
causing assets of a second account of the user to be transferred to the first account of the user; and 
scheduling a date for the bill to be paid using assets of the first account of the user.

Claim 8. The method of claim 1, wherein the first account information and the second account information are associated with an account of the user,
wherein causing the 
obtaining information concerning a plurality of bills that are paid via the account of the user;
processing the first account information and the second account information using a third machine learning model to determine a bill payment priority plan; and
causing the plurality of bills to be paid based on the bill payment priority plan.

Claim 9. A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
obtain user information associated with a user and first account information associated with an account of the user;
determine, based on the user information, user employment information;
determine, based on the first account information, user compensation information;
process, using a first machine learning model, the user employment information and the user compensation information to determine predicted future user compensation information,
wherein the first machine learning model is trained based on at least a neural network technique that performs pattern recognition with regard to patterns of particular historical information associated with at least one of a particular predicted compensation amount, a particular predicted compensation date, or a particular predicted compensation schedule;
determine, based on the predicted future user compensation information, a predicted compensation amount and a predicted compensation date;
obtain, after determining the predicted future user compensation information, second account information associated with the account of the user;
determine, based on the second account information, new user compensation information;
determine that a difference between a compensation amount associated with the predicted compensation date and the predicted compensation amount is greater than or equal to a threshold,
wherein the compensation amount is determined based on the new user compensation information;
determine, based on determining that the difference between the compensation amount associated with the predicted compensation date and the predicted compensation amount is greater than or equal to the threshold, that the new user compensation information is not consistent with the predicted future user compensation information;
identify, based on the user information, one or more information sources that are different from a source of the user information, the first account, and the second account information;
obtain, based on determining that the new user compensation information is not consistent with the predicted future user compensation information, additional information concerning the user from the one or more information sources,
wherein the additional information associated with the user is obtained based on the device causing at least one of crawling or scraping the additional information from the one or more information sources;
process, using a second machine learning model, the second account information and the additional information concerning the user to determine a predicted reason for the new user compensation information not being consistent with the predicted future user compensation information; and
perform,  an action comprising:
identifying a communication device associated with a representative of an organization that is associated with at least one of the first account information or the second account information, and 
establishing a first communication session between the communication device and another device.


Claim 13. The device of claim 9, wherein, when obtaining the additional information concerning the user, the one or more processors

Claim 15. The device of claim 9, wherein the one or more processors, when causing the  further to:
obtain information concerning a bill;
calculate, based on the predicted reason, a bill discount;
generate a message concerning the bill discount; and
send the message to an electronic messaging account associated with the other device

Claim 16. The device of claim 9, wherein the one or more processors, when causing the further to:
determine, based on the predicted reason, a monetary credit; and
cause the monetary credit to be added to the account of the user.

Claim 17. A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
obtain user information associated with a user and first account information associated with the user;
determine, based on the user information, user employment information;
determine, based on the first account information, user compensation information;
process, using a first machine learning model, the user employment information and the user compensation information to determine predicted future user compensation information,
wherein the first machine learning model is trained based on at least a neural network technique that performs pattern recognition with regard to patterns of particular historical information associated with at least one of a particular predicted compensation amount, a particular predicted compensation date, or a particular predicted compensation schedule;
determine, based on the predicted future user compensation information, a predicted compensation amount and a predicted compensation date;
obtain second account information associated with the user;
determine, based on the second account information, new user compensation information;
determine that a difference between a compensation amount associated with the predicted compensation date and the predicted compensation amount is greater than or equal to a threshold,
wherein the compensation amount is determined based on the new user compensation information;
determine, based on determining that the difference between the compensation amount associated with the predicted compensation date and the predicted compensation amount is greater than or equal to the threshold, that the new user compensation information is not consistent with the predicted future user compensation information;
identify, based on the user information, one or more information sources that are different from a source of the user information, the first account, and the second account information;
obtain, based on determining that the new user compensation information is not consistent with the predicted future user compensation information, additional information concerning the user from the one or more information sources,
wherein the additional information associated with the user is obtained based causing at least one of crawling or scraping the additional information from the one or more information sources;
obtain, based on determining that the new user compensation information is not consistent with the predicted future user compensation information, location information concerning the user;
process, using a second machine learning model, the second account information, the additional information concerning the user, and the location information concerning the user to determine a predicted reason for the new user compensation information not being consistent with the predicted future user compensation information; and 
perform,  an action comprising 
identifying a communication device associated with a representative of an organization that is associated with at least one of the first account information or the second account information, and 
establishing a first communication session between the communication device and the other device.


Claim 20. The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, that cause the one or more processors to cause the 
cause the first machine learning model or the second machine learning model to be updated based on at least one of the user information, the user employment information, the predicted future user compensation information, the first account information, the second account information, the new user compensation information, the location information concerning the user, or the predicted reason. 

Claim 21. The method of claim 1, wherein obtaining the user information associated with the user comprises obtaining the user information associated with the user from the other device; and
wherein obtaining the first account information associated with the user comprises obtaining the first account information associated with the user from a server device.

Claim 22. The device of claim 9, wherein the one or more processors, when obtaining the user information associated with the user, are to obtain the user information associated with the user from the other device; and
wherein the one or more processors, when obtaining the first account information associated with the user, are to obtain the first account information associated with the user from a server device.

	Claim 23. The method of claim 1, wherein causing the
initiating the communication session with a virtual assistant.

Claim 24. The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, that cause the one or more processors to cause the
initiate the communication session with a virtual assistant.

Allowable Subject Matter
Claims 1-3, 6-13, 15-17 and 19-24 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
performing, by the device and based on the predicted reason, an action comprising: 

identifying a communication device associated with a representative of an organization that is associated with at least one of the first account information or the second account information, and establishing a first communication session between the communication device and another device.” (as in Claim 1).

Substantially similar limitations are present in all independent claims.
It is old and well known in the art to utilize machine learning to build a model based upon sample data (i.e. training data) in order to make predictions, extrapolating beyond the initial sample data set. 
Furthermore, it is also old and well known in the art to utilize machine learning to build financial models, thereby allowing for accurate forecasts of spending and income. 
The instant application distinguishes from these old and well-known practices by tying the determinations of the machine learning model to (1) establishing a communication session between the communication device associated with a representative of an organization that is associated with the account information and another device and (2) establishing a communication session based upon the predicted reason for an inconsistency between a predicted future compensation and the actual future compensation.
Yeri (US PG Pub. 2013/0325599) discloses a method/system for receiving account information (see para. 116-117); processing the account information, using a model, to determine a predicted future compensation amount and date (i.e. expected direct deposit) (see para. 101 and 117); and determining whether the predicted future compensation (i.e. expected direct deposit) is consistent with the actual future compensation (i.e. no actual direct deposit) (see para. 93 and 100-101). Yeri further discloses, when the predicted future compensation is not consistent with the actual future compensation, that the device performing the process establishes a communication session (i.e. transmits a recommendation) between itself and another device (i.e. a user device). (see para. 3).
However, this prior art reference does not teach or suggest, either by itself or in combination with others, establishing a communication session between the communication device associated with a representative of an organization that is associated with the account information and another device. In the claimed invention both devices are separate and distinct from the computer system performing the itself, unlike in Yeri wherein the computer system performing the method itself is one of two devices in communication. 
This prior art reference also does not teach or suggest, either by itself or in combination with others, establishing a communication session based upon the predicted reason for the inconsistency. In Yeri the mere presence of an inconsistency, regardless of the predicted reason, causes the establishment of a communication session.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        July 14, 2022